Appeal, by permission, from an order of the Supreme Court at Special Term, entered March 4, 1978 in Albany County, which denied appellants’ motion to dismiss petitioners’ application, in a proceeding pursuant to CPLR article 78, seeking to review a determination of appellant Comptroller denying reimbursement of certain costs during the period 1966-1972, and to compel appellants to restore the amount of State aid involved. Order affirmed, with costs, on the opinion of Hughes, J., at Special Term. Greenblott, J. P., Sweeney, Kane, Main and Mikoll, JJ., concur.